Order filed June 24, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00645-CV
                                    ____________

                       CRYSTAL DOLGENER, Appellant

                                          V.

                        STEVEN DOLGENER, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-27998

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of Exhibit # 2, Exhibit # 3,
Exhibit # 4, Exhibit # 5, and Exhibit # 6, all of which are video recordings
contained on a single USB-drive.
         The clerk of the 280th District Court is directed to deliver to the Clerk of this
court the originals of the above listed exhibits on or before July 2, 2021. The Clerk
of this court is directed to receive, maintain, and keep safe these original exhibits;
to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the originals to the clerk of the 280th District
Court.

                                      PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.